Exhibit 10.48

KNOLOGY, INC.

INCENTIVE STOCK OPTION AWARD CERTIFICATE

Non-transferable

GRANT TO

 

 

(“Optionee”)

the right to purchase from Knology, Inc. (the “Company”)

                     shares of its common stock, $0.01 par value, at the price
of $             per share (the “Option”)

pursuant to and subject to the provisions of the Knology, Inc. 2008 Incentive
Plan (the “Plan”) and to the terms and conditions set forth on the following
page (the “Terms and Conditions”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan. By
accepting this award, Optionee shall be deemed to have agreed to the terms and
conditions of this Certificate and the Plan.

Unless vesting is accelerated in accordance with section 1 of the Terms and
Conditions or in the discretion of the Committee, the Option will vest (become
non-forfeitable) with respect to the underlying Shares (the “Option Shares”) in
accordance with the following schedule:

 

Continuous Status as a Participant

after Grant Date

  

Percent of Option Shares Vested

1 Year

   25%

2 Years

   50%

3 Years

   75%

4 Years

   100%

IN WITNESS WHEREOF, Knology, Inc. has caused this Certificate to be executed as
of the Grant Date, as indicated below.

 

KNOLOGY, INC.    Grant Date:                      By:
                                                                 Its:
    Authorized Officer   

 

- 1 -



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Vesting of Option. The Option shall vest (become exercisable) in accordance
with the schedule shown on the cover page of this Award Certificate.
Notwithstanding the foregoing vesting schedule, the Option shall become fully
vested and exercisable upon (i) Optionee’s death or Disability during his or her
Continuous Status as a Participant, (ii) a Change in Control.

2. Term of Option and Limitations on Right to Exercise. The term of the Option
will be for a period of ten years, expiring at 5:00 p.m., Eastern Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the vested Option will lapse prior to the Expiration Date
upon the earliest to occur of the following circumstances:

(a) 90 days after the date of termination of Optionee’s Continuous Service for
any reason other than (i) for Cause, or (ii) by reason of Optionee’s death or
Disability.

(b) Twelve (12) months after the date of termination of Optionee’s Continuous
Service by reason of Optionee’s Disability.

(c) Twelve (12) months after the date of Optionee’s death, if Optionee dies
while employed, or during the 90 day period described in subsection (a) above or
during the twelve-month period described in subsection (b) above and before the
Option otherwise expires.

(d) Immediately upon the date of termination of Optionee’s continuous service by
the Company for Cause.

If Optionee or his or her beneficiary exercises an Option after termination of
service, the Option may be exercised only with respect to the Option Shares that
were otherwise vested on Optionee’s termination of service, including Option
Shares vested by acceleration under Section 1.

3. Exercise of Option. The Option shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at the address
and in the form specified by the Secretary from time to time and (b) payment to
the Company in full for the Shares subject to such exercise (unless the exercise
is a broker-assisted cashless exercise, as described below). If the person
exercising an Option is not Optionee, such person shall also deliver with the
notice of exercise appropriate proof of his or her right to exercise the Option.
Payment for such Shares shall be (a) in cash, (b) by delivery (actual or by
attestation) of Shares previously acquired by the purchaser, (c) by withholding
of

Shares from the Option, or (d) any combination thereof, for the number of Shares
specified in such written notice. The value of Shares surrendered or withheld
for this purpose shall be the Fair Market Value as of the last trading day
immediately prior to the exercise date. To the extent permitted under Regulation
T of the Federal Reserve Board, and subject to applicable securities laws and
any limitations as may be applied from time to time by the Committee (which need
not be uniform), the Option may be exercised through a broker in a so-called
“cashless exercise” whereby the broker sells the Option Shares on behalf of
Optionee and delivers cash sales proceeds to the Company in payment of the
exercise price.

4. Notification of Disposition. Optionee agrees to notify the Company in writing
within 30 days of any disposition of Shares acquired by Optionee pursuant to the
exercise of the Options, if such disposition occurs within two years of the
Grant Date, or one year of the date of exercise, of the Options. The Company has
the authority and the right to deduct or withhold, or require Optionee to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes
required by law to be withheld with respect to any disposition of Shares prior
to the expiration of two years of the Grant Date, or one year of the date of
exercise, of the Options.

5. Interpretation. It is the intent of the parties hereto that the Options
qualify for incentive stock option treatment pursuant to, and to the extent
permitted by, Section 422 of the Code. All provisions hereof are intended to
have, and shall be construed to have, such meanings as are set forth in
applicable provisions of the Code and Treasury Regulations to allow the Options
to so qualify. To the extent that such any portion of the Options fail to
qualify for incentive stock option treatment pursuant to Section 422 of the
Code, such nonqualifying portion of the Options shall be Nonstatutory Stock
Options, governed under Section 83 of the Code.

6. Limitation of Rights. The Option does not confer to Optionee or Optionee’s
beneficiary designated pursuant to the Plan any rights of a shareholder of the
Company unless and until Shares are in fact issued to such person in connection
with the exercise of the Option. Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Optionee’s service at any time, nor confer upon Optionee any right to
continue in the service of the Company or any Affiliate.

7. Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Option may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company

or an Affiliate, or shall be subject to any lien, obligation, or liability of
Optionee to any other party other than the Company or an Affiliate. The Option
is not assignable or transferable by Optionee other than by will or the laws of
descent and distribution; provided, however, that the Committee may (but need
not) permit other transfers. The Option may be exercised during the lifetime of
Optionee only by Optionee or any permitted transferee.

8. Restrictions on Issuance of Shares. If at any time the Committee or the Board
shall determine in its discretion, that registration, listing or qualification
of the Shares covered by the Option upon any Exchange or under any foreign,
federal, or local law or practice, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition to the
exercise of the Option, the Option may not be exercised in whole or in part
unless and until such registration, listing, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee or the Board.

9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Award Certificate and this Award Certificate shall be governed by
and construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this Award
Certificate, the provisions of the Plan shall be controlling and determinative.

10. Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
Grantee and to Awards of this type.

11. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

12. Notice. Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to Knology, Inc., 1241 O.G. Skinner
Drive, West Point, Georgia 31833: Attn: Secretary, or any other address
designated by the Company in a written notice to Optionee. Notices to Optionee
will be directed to the address of Optionee then currently on file with the
Company, or at any other address given by Optionee in a written notice to the
Company.

 